Title: [To Thomas Jefferson from Giuseppe Chiappe, 19 February 1789]
From: Chiappe, Giuseppe
To: Jefferson, Thomas


Mogador, 19 Feb. 1789. TJ’s letter of 13 Aug. 1788 only arrived 2 Jan. The emperor still has his court at Mèknes and has received the Dutch ambassador, who succeeded in composing existing differences in a most satisfactory way, i.e. with “un Present de la valeur de 10m.$ Fortes,” which must be used for mortars and bombs momentarily expected from Their High Mightinesses. British Consul General Matra at Tangiers after “des forts debats” also was able to go to the court at Mèknes and confirm the “Anciens Traités entre les deux Cours”; having restored peace, he has returned to Tangier with “Lettres amicales” ordering that the English nation again be treated as in the past, and that provisions affecting “la Place de Gibraltar” be subject to the same conditions as are accorded the Spaniards and every other nation. Chiappe cannot guarantee the “solidité” of these commitments in every eventuality, but notes that the emperor has just told the consuls general at  Tangier categorically that “au cas S.M.I. declare la guerre à quelque Puissance Chretienne, il Luy sera permis de faire vendre dans leurs Ports les Prises quelconques que ses Corsaires emporteront sur la Nation contre laquelle il veuille se declarer, ce qui n’est pas encore connu de Personne.” America will always enjoy these same privileges and the sovereign is always inclined to accord special consideration to her, so Chiappe’s friends at court say; this will probably continue, especially since he continually makes representations to the monarch on this. William Cowell, the American captain here last year in the schooner Machias, returned 30 Jan. from Boston and Cadiz in the brigantine Romulus for another cargo of mules. He has brought “2m:$ Fortes Comptants, 200. quintaux de Fer poid petit, et 80. Barils de Boeur.” He benefits from the reduction by half of the entry duties, reported earlier to TJ by Chiappe, and plans to take on 70 mules. Cowell will receive Chiappe’s full assistance and will leave without delay for Surinam. Chiappe was astonished not to receive any letters on this occasion, particularly from Barclay, and does not know what to make of his long silence. “Je m’attend toujours avec impatience à la solution d’un tel enigme, mais Je ne cesserois Jamais de faire tout mon possible pour l’entretiens de la meilleure armonie.” Gives renewed assurance of his “entier devouement” to the American Nation.
